IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,879-01


                 EX PARTE ARTHUR EARL MARSHALL, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 648541-A IN THE 351ST DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to theft by receiving and was sentenced to twenty-five years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that he was denied time credit while released on mandatory supervision

and parole. The record contains an affidavit from the Program Supervisor III for the Classification

and Records Department of the Texas Department of Criminal Justice- Correctional Institutions

Division, detailing Applicant’s history of convictions, releases and revocations and describing his

time credit calculations. According to that affidavit, Applicant was twice denied credit for time he
                                                                                                     2

was released to mandatory supervision and parole for this conviction because he failed to meet the

mid-point of his remaining sentence before being revoked. However, it is unclear how that mid-

point date, June 6, 2023, was calculated. Although Applicant is also serving a concurrent 40-year

sentence, the 2023 mid-point date does not appear to be possible for either sentence based on the

sentence-begin dates and the amount of flat time served on both sentences at the time of Applicant’s

release to mandatory supervision on March 26, 2004.

       Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE §

508.283(b) and (c); Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal

Justice’s Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

       The response shall state whether Applicant was serving a sentence for, or has been previously

convicted of, an offense described by § 508.149(a) of the Texas Government Code when his

mandatory supervision and parole were revoked. If not, the response shall state the following as to

his sentence in cause number 648541-A specifically:

       (1) Applicant’s sentence-begin date,
       (2) how much time was remaining on Applicant’s sentence when he was released
       each time,
                                                                                                        3

        (3) how much time Applicant spent on mandatory supervision and parole before any
        revocation warrants were issued,
        (4) the dates any revocation warrants were issued and executed, and
        (5) whether Applicant received credit while released on mandatory supervision and
        parole.


        The response shall also explain in detail how the mid-point date of June 6, 2023, was

calculated. If it is determined that the date was not correctly calculated, the affidavit shall state what

the correct mid-point of Applicant’s remaining sentence in this case was when he was released to

mandatory supervision in 2004 and to parole in 2012.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is eligible to earn street time credit and, if so, whether he is receiving the proper credit for that time

on this specific sentence. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 12, 2020
Do not publish